EXHIBIT 10.1


***  Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission.  A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.








PROFESSIONAL SERVICES AGREEMENT
FOR


TXU ENERGY’S
2009 iTHERMOSTAT PROGRAM
AN INTERNET AND AMI BASED LOAD MANAGEMENT SYSTEM
WITH ZIGBEE HOME AREA NETWORK








BY AND BETWEEN




COMVERGE INC.


AND




TXU ENERGY RETAIL COMPANY LLC




DATED APRIL 15, 2009




CONTRACT NO.  C 0600559 C










Redacted Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
The effective date of this Agreement is April 15, 2009.


PARTIES


A.           COMPANY
TXU Energy Retail Company LLC, a Texas limited liability company.
6555 Sierra Dr
Irving, Texas 75039


B.           CONTRACTOR
Comverge Inc., a Delaware corporation
120 Eagle Rock Ave S190
East Hanover, NJ 07853


PURPOSE


The purpose of this Agreement is to provide for the performance of the Work
described in the Statement of Work attached provision for and in consideration
of the mutual obligations set forth in this Agreement.


DEFINITIONS


A.           COMPANY Group


The term "COMPANY Group" means COMPANY, its parent corporation, Energy Future
Holdings Corp., and all subsidiaries and affiliates of Energy Future Holdings
Corp., and all officers, directors, shareholders, associates, related firms and
entities, employees, servants and agents of both COMPANY and each such
subsidiary or affiliate.


B.           Contract Coordinator


The term “Contract Coordinator” means a representative of each party named in
this Agreement to act in matters related to performance of this Agreement as it
is written.  Actions of the Contract Coordinators regarding the day-to-day
interaction between the operations of the parties, the issuance and approval of
invoices, the issuance and approval of procedures, drawings, schedules and
documents of any type, and other decisions made in managing this Agreement will
not operate as a waiver or compromise of any provision of this Agreement.


C.           Contract Administrator


The term "Contract Administrator" means representatives of both parties named in
this Agreement to act in matters relating to the revision of contract language,
the adjustment of compensation or time and the resolution of issues regarding
the meaning of contract language.
 
 
 
 

--------------------------------------------------------------------------------

 


D.
Contractor



The term “Contractor” means Comverge Inc. and as designated in this Agreement,
with respect to the Work to be performed by such Contractor hereunder.


E.           CONTRACTOR Group


The term "CONTRACTOR Group" means the respective CONTRACTOR, all subcontractors
of any tier employed by CONTRACTOR, and all affiliated or related firms and
entities, officers, directors, partners, limited partners, shareholders,
associates, employees, servants and agents of each.


F.           Parties


The term "Parties" means, collectively, COMPANY and CONTRACTOR.


G.           Work


The term "Work" means all labor, materials, equipment, transportation,
facilities or services necessary for each respective Contractor to perform its
portion of the Statement(s) of Work described in this Agreement.


H.           Work Site


The term "Work Site" means location(s) where the Work will be performed as
specified in the applicable Statement of Work.


SCOPE OF WORK


CONTRACTOR will perform its portion of the work according to the applicable
attached Statement of Work.


TERM OF AGREEMENT


The term of this Agreement shall commence on the Effective Date and shall
continue through December 31, 2009 (the “Initial Term),” and then shall
automatically renew for successive one-year terms (each such one-year term a
“Renewal Term”), unless the Agreement is terminated earlier pursuant to the
other provisions of this hereof or unless at least 30 calendar days prior to the
end of the Initial Term or any Renewal Term, either Party provides written
notice to the other Party that it elects not to renew the Agreement, in which
case this Agreement will terminate at the end of the Initial Term or Renewal
Term then in effect.  The foregoing notwithstanding, in no event shall this
Agreement continue in effect for longer than 10 years after the Effective Date. 
 
 
 
 

--------------------------------------------------------------------------------

 


 
COMPENSATION


As full compensation for the satisfactory performance by CONTRACTOR of this
Agreement, COMPANY will compensate each CONTRACTOR in accordance with the
attached Statement of Work.


INVOICES AND PAYMENT


CONTRACTOR will submit invoices for fees and expenses on a monthly
basis.  COMPANY will make payments within thirty (30) days after receipt of
invoice or within thirty (30) days after resolution of invoice errors or
disputes, whichever is later.  Invoices must be supported by documentation
deemed sufficient by COMPANY's Contract Coordinator to verify the charges.


All invoices will be sent to:


                                                      TXU Energy Retail Company
LLC
                               6555 Sierra Drive
Irving, Texas 75039
                                                      Attn:  ***


TAXES


CONTRACTOR will comply with all federal, state, or municipal laws, rules and
regulations regarding taxes and the payment of taxes, until the Services have
been completed, including, without limitation, social security, state
unemployment insurance, gross receipts taxes, withholding taxes, and income
tax.  CONTRACTOR will furnish, upon request by COMPANY, satisfactory evidence of
its compliance.  COMPANY shall pay all sales and applicable use taxes.


INDEPENDENT CONTRACTOR RELATIONSHIP


CONTRACTOR will act as and be deemed to be an independent contractor.  Neither
CONTRACTOR nor any of its employees will act as, nor be deemed to be, an agent
or employee of COMPANY.  CONTRACTOR will have the sole right to control and
directly supervise the method, manner and details of the Services.


ASSIGNMENT


CONTRACTOR will not assign, transfer or otherwise dispose of any of its
obligations or duties without the prior written approval of COMPANY.  Any
assignment or transfer made without the express written approval of COMPANY will
be null and void.


SUBCONTRACTING


*** (provided that the foregoing prohibition on subcontracting shall not apply
to Digi International), and CONTRACTOR will not be relieved of any duty or
liability relating to any Work by reason of subcontracting.  Notwithstanding the
forgoing, except as expressly provided herein with respect to Digi
International, there will be no contractual relationship between COMPANY and any
subcontractor by virtue of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


BINDING ON SUCCESSORS AND ASSIGNS


This Agreement will inure to the benefit of and be binding upon the undersigned
parties and entities, and their respective legal representatives, successors and
assigns.


CONDITIONS AFFECTING WORK


CONTRACTOR will investigate and acquaint itself with the conditions affecting
the Work. CONTRACTOR's failure to acquaint itself with any conditions affecting
the Work or any available related information will not relieve it from
responsibility for properly estimating the difficulty or cost of successfully
performing the Work.


COMPANY is not responsible for any conclusions or interpretations made by
CONTRACTOR from the information made available by COMPANY, other than
information contained in or referenced in this Agreement.  CONTRACTOR will draw
its own conclusions from its review of any and all data and information provided
by COMPANY.


CONTRACTOR assumes full responsibility for investigating conditions and
determining the existence and magnitude of any hazards to the physical
well-being of property of CONTRACTOR, the employees, agents, and servants of
CONTRACTOR, or any other person or entity who is or may become involved in the
performance of Work, and any and all other persons in the vicinity of the
Work.  CONTRACTOR will advise all of the above-specified persons or entities of
any hazards relating to Work, and will ensure that those persons or entities are
advised of and fully understand the nature of the hazards and safety precautions
that can be taken to eliminate or minimize dangers relating to the hazards.


PERFORMANCE STANDARDS


In performing the Work for COMPANY, CONTRACTOR will conform and otherwise ensure
that the Work conforms to the specifications and output and delivery standards
set forth in this Section and all other warranties and standards of performance
provided for in the applicable Statement of Work (the “Performance Standards”).


CHANGES IN WORK


COMPANY may by written notice, make changes in, additions to, or deletions from
the Work.  If any change significantly increases the time required to perform
the Work, an equitable adjustment will be made in the schedule and pricing for
the performance and completion of the Work.  If the Work is being performed on a
fixed price basis, and if any change significantly increases or decreases the
cost to CONTRACTOR of performing the Work, then an equitable adjustment will be
made in the price.


In order to receive an equitable adjustment in price or schedule, CONTRACTOR
must provide a written request for that adjustment within five (5) working days
after receiving COMPANY's notice of a change in the Work.  CONTRACTOR will
continue to perform the changed Work prior to or pending Agreement on an
equitable adjustment and will not halt or delay performance of the Work because
of any failure to reach an Agreement on an adjustment.
 
 
 
 

--------------------------------------------------------------------------------

 


BACKGROUND CHECKS/DRUG SCREENING


Prior to personnel performing Work for COMPANY hereunder and at least annually
thereafter, CONTRACTOR will conduct (i) background checks (covering such matters
as dictated by COMPANY from time to time, but in no case less than what COMPANY
is required to conduct with respect to its own employees under applicable laws
and regulations) and (ii) drug tests on all CONTRACTOR Agents and applicants
utilized in connection with the Work hereunder. No person shall perform services
for COMPANY if such person has a prior felony conviction or if such person tests
positively for illegal substances. 
 
IDENTITY OF CONTRACTOR GROUP PERSONNEL
 
Upon request by COMPANY, CONTRACTOR shall promptly make known to COMPANY the
names and identity of any CONTRACTOR Group person interacting with COMPANY’s
customers or performing Work at COMPANY’s customers’ locations.
 
NO THIRD-PARTY RIGHTS
 
Nothing in this Agreement (including any attachments) shall create, or be
construed as creating, any express or implied rights in any person or entity
other than the Parties except that the members of COMPANY Group are express
third-party beneficiaries of any section that specifically names it.
 
 
FORCE MAJEURE


If either party becomes unable, either wholly or in part, by an event of Force
Majeure, to fulfill its obligations under this Agreement, the obligations
affected by the event of Force Majeure will be suspended only during the
continuance of that inability.  The party so affected will give written notice
of the existence, extent and nature of the Force Majeure to the other party
within *** (***) hours after the occurrence of the event.  The party so affected
will remedy its inability as soon as possible.  Failure to give notice will
result in the continuance of the affected party's obligation regardless of the
extent of any existing Force Majeure.


The term "Force Majeure" as used in this Agreement means acts of God (except as
excluded herein), any event outside of the reasonable control of the party (and
which could not be reasonably anticipated and prevented through the use of
reasonable measures), including without *** agency of the United States or of
any States, *** events of Force Majeure.


SUSPENSION FOR CONVENIENCE


***, *** Upon receipt of such notice, CONTRACTOR will, unless the notice
requires otherwise:


a)
immediately discontinue Work on the date and to the extent specified in the
notice;



b)
place no further orders or subcontracts for material, services or facilities
with respect to suspended Work other than to the extent required in the notice;



c)
promptly make every reasonable effort to obtain suspension upon terms
satisfactory to COMPANY of all orders, subcontracts and rental agreements to the
extent they relate to performance of suspended Work; and



d)
take any other reasonable steps to minimize costs associated with such
suspension.



As full compensation for suspended Work, CONTRACTOR will be entitled to an
equitable adjustment in its compensation as follows:


a)
***



b)
***



Upon receipt of notice to resume Work, CONTRACTOR will immediately resume Work
in accordance with the notice to resume Work.  If CONTRACTOR intends to assert a
claim for equitable adjustment, it must, within seven (7) days after receipt of
notice to resume Work, submit to COMPANY a written statement setting forth the
schedule impact and the monetary amount of the claim in sufficient detail to
permit thorough analysis.
 
 
 
 

--------------------------------------------------------------------------------

 


SUSPENSION FOR CAUSE


In addition to the other remedies provided COMPANY in this Agreement, COMPANY
has the right to order the temporary suspension of any Work when it determines,
in its reasonable discretion, that performance of the Work is not being
conducted in a safe or lawful manner, the specified quality of the Work is not
being met in any material respect, or the Work is not otherwise being performed
in all material respects in accordance with the requirements of this Agreement.
(However, COMPANY will not use any diminished performance occurring during a
suspension hereunder in order to invoke a subsequent suspension due solely to
such diminished performance occurring during the prior suspension hereunder.)
 
If any unsatisfactory condition of a portion of any Work performed hereunder is
brought to CONTRACTOR's attention, and is corrected by CONTRACTOR (e.g.,
retraining its personnel) to COMPANY’s reasonable satisfaction, COMPANY will
authorize CONTRACTOR to resume the Work.  Should CONTRACTOR fail to promptly
correct the unsatisfactory condition to COMPANY’s reasonable satisfaction,
CONTRACTOR will be considered in breach of this Agreement.

TERMINATION


***.  The notice of termination will specify the effective date of any
termination, and the Work or any part of the Work to be terminated, or
alternatively, that this Agreement is terminated in its entirety.


CONTRACTOR will discontinue Work in accordance with COMPANY's termination
instructions.  Upon receiving notice of termination, CONTRACTOR will place no
further orders, or enter into further subcontracts for services, materials or
equipment related to the terminated Work.  In addition, CONTRACTOR will delay or
terminate all existing orders and subcontracts, insofar as those orders and
subcontracts relate to the performance of the Work terminated.  ***, ***, ***
(***), COMPANY shall have the right to receive all such products paid for),
subcontractors, plant, forces and equipment.   In addition, but without
duplication, for any termination for convenience by COMPANY where COMPANY
provides less than 90 days prior written notice, COMPANY shall ***.


If COMPANY fails to pay when due any undisputed amount owed by COMPANY to
CONTRACTOR hereunder, then CONTRACTOR shall be entitled, as its sole remedy, to
terminate this Agreement and take any action allowed by law to collect such
amounts owed by COMPANY, provided CONTRACTOR has first provided thirty (30) days
written notice to COMPANY specifying the failure, during which time COMPANY will
have the right and opportunity to cure the failure prior to such termination.


Either Party may terminate this Agreement if the ***, provided such terminating
Party has first provided thirty (30) days written notice to such breaching Party
specifying the failure, during which time such breaching Party will have the
right and opportunity to cure the failure prior to such termination.


Except as expressly provided in the third paragraph above, in the event this
Agreement or the Work is terminated, COMPANY's only liability will be to pay
CONTRACTOR the unpaid balance due CONTRACTOR for Work actually performed.


There will be deducted from any unpaid balance due CONTRACTOR the amounts of all
claims of COMPANY against CONTRACTOR, including, but not limited to, claims on
account of defect in materials and workmanship.




 
 

--------------------------------------------------------------------------------

 


WARRANTY


CONTRACTOR agrees and warrants that its employees, agents and subcontractors
will perform the Work ***, in accordance with ***, with a ***. ***, ***, ***
(“***”), except where specific Work items have been specified to have a longer
warranty, unless the failure was the result of, ***.


Upon written notice from COMPANY that any of the Work performed by CONTRACTOR
fails to conform to any of the above-specified warranties, CONTRACTOR will, at
no additional cost to COMPANY, properly remedy the failure and re-perform any
Work necessary so that the Work conforms to those warranties. CONTRACTOR further
warrants any and all corrected or re-performed Work to be free from defects in
design, materials and workmanship for the greater time period of either (i) the
remaining Warranty Period or a period of *** months following the corrected or
re-performed Work.


 THIS WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE. COMPANY'S SOLE REMEDY FOR ANY BREACH OF THIS WARRANTY IS THE
REPAIR OR REPLACEMENT, AT CONTRACTOR’S OPTION, OF THE FAILED ITEM. CONTRACTOR
SPECIFICALLY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, TO CUSTOMERS
OF COMPANY.


RECORDS AND RIGHTS TO AUDIT


(a)           CONTRACTOR will keep accurate and complete books of accounts,
records, documents and other evidence related to the charges for and performance
of any Work (including records and documents related to CONTRACTOR’s compliance
with its drug testing and background check requirements) (collectively,
“Records”), and of any change or modification to the Work.  COMPANY may inspect
those records and CONTRACTOR’s facilities at any time during normal business
hours.
 
(b)           ***.  COMPANY will bear the expenses incurred by it in supporting
any such inspection or audit; provided, however, that should any audit or
investigation produce evidence that CONTRACTOR has knowingly overstated charges
or units of measure upon which charges are based, or provided gifts, gratuities
or other benefits to employees of COMPANY in violation of the terms of this
Agreement, CONTRACTOR will be liable to COMPANY for actual damages, including
cost of audit and investigation.
 
BUSINESS ETHICS


CONTRACTOR represents and warrants that neither it nor any person or entity
associated in any manner with CONTRACTOR has, or during the term of this
Agreement will:


1)
Provide or offer any compensation or benefit of any type, including any gift or
gratuity, other than advertising mementos of nominal value or reasonable
business meals and business entertainment, to any COMPANY System employee;



2)
Maintain or establish any undisclosed business affiliation that could constitute
or give the appearance of a conflict with the interests of the COMPANY System.



If, during the term of this Agreement, CONTRACTOR knows or becomes aware of any
facts or circumstances contrary to the representations and the warranties above,
CONTRACTOR will immediately notify COMPANY and provide sufficient information
for COMPANY to take appropriate protective or corrective actions.  CONTRACTOR
further agrees to cooperate fully in any investigation undertaken by COMPANY.


CONTRACTOR, if requested by COMPANY, agrees to require its employees to execute
an ethics/nondisclosure agreement at any time.
 
 
 
 

--------------------------------------------------------------------------------

 


CONFLICT OF INTEREST


CONTRACTOR will not engage in any activity that will adversely affect or impair
its ability to perform the Work in an independent and reliable
manner.  CONTRACTOR warrants that it has no professional or contractual
obligations that will conflict with its performance of any Work.


PROTECTION AGAINST LIENS AND ENCUMBRANCES


CONTRACTOR will not at any time permit any lien, attachment or other encumbrance
("Encumbrance") by any person or persons whosoever or by reason of any claim or
demand against CONTRACTOR to be placed or remain on the property of COMPANY or
COMPANY’s customers, including, but not limited to, the Work Site upon which
Work is being performed or equipment and materials that are being furnished.  To
prevent an Encumbrance from being placed on the property of COMPANY or COMPANY’s
customers, CONTRACTOR will furnish during the progress of any Work, as requested
from time to time, verified statements showing CONTRACTOR's total outstanding
indebtedness in connection with the Work.


If CONTRACTOR allows any indebtedness to accrue to subcontractors or others and
fails to pay, discharge, or institute corrective measures that promptly
rectifies that indebtedness, within five (5) days after demand, then COMPANY may
withhold any money due CONTRACTOR until that indebtedness is paid or pay the
indebtedness and apply that amount against the money due CONTRACTOR.


If CONTRACTOR allows any Encumbrances, whether valid or invalid to be placed on
the property of COMPANY or COMPANY’s customers, any and all claims or demands
for payment to CONTRACTOR will be denied by COMPANY until the Encumbrance is
removed.  If the Encumbrance is not removed immediately, COMPANY may pay that
claim on demand and deduct the amount paid, together with all related expenses,
including attorneys' fees, from any further payment due CONTRACTOR, or at
COMPANY's election, CONTRACTOR will, upon demand, reimburse COMPANY for the
amount paid and all related expenses.  Any payment made in good faith by COMPANY
will be binding on CONTRACTOR.


WAIVER OF CONSEQUENTIAL DAMAGES


Neither party will be liable to the other in contract, tort, or on any other
basis, for any consequential damages of any nature, including, but not limited
to***.  Consequential damage also includes attorneys' fees, except as otherwise
specifically provided for, in this Agreement and it is expressly understood that
this paragraph will be subjugated to, and will not limit or otherwise affect in
any manner, the obligations to indemnify and hold harmless as provided for in
the Confidentiality, Indemnity, Compliance with Laws, Restrictive Covenant and
Intellectual Property provisions of this Agreement or the obligations as
provided for in the Warranty of this Agreement.


INDEMNIFICATION


CONTRACTOR agrees to and will defend, protect, indemnify and hold harmless
COMPANY Group from and against all claims, losses, expenses, attorneys’ fees,
damages, demands, judgments, causes of action, suits, and liability in tort,
contract, or any other basis and of every kind and character whatsoever
(hereinafter in this and the following paragraphs collectively referred to as
"CLAIMS"), for personal injury, death, or property damage of any member of
CONTRACTOR Group, arising out of or incident to or related in any way to,
directly or indirectly, this Agreement, or the Work, services, or materials to
be performed or supplied thereunder, or to any activities of any member of
CONTRACTOR Group while on any premises actually or allegedly owned, controlled,
or operated by COMPANY,  including, but not limited to, CLAIMS arising out of or
resulting from (1) any condition of the premises, (2) separate operations being
conducted on the premises, or (3) the imperfection or defective condition,
whether latent or patent, of any material or equipment sold, supplied, or
furnished by COMPANY; and further, IT IS THE EXPRESS INTENT OF THE PARTIES THAT,
FOR THE PURPOSES OF THIS PARAGRAPH, CLAIMS, AND CONTRACTOR's OBLIGATIONS TO
DEFEND, PROTECT, INDEMNIFY, AND HOLD HARMLESS, WILL INCLUDE, BUT NOT BE LIMITED
TO, CLAIMS ARISING OUT OF OR RESULTING FROM COMPANY GROUP's *** (1) NEGLIGENCE,
(2) STRICT LIABILITY, OR (3) ***.


For all CLAIMS except those for personal injury, death, or property damage of
any member of CONTRACTOR GROUP within the scope of the preceding paragraph,
CONTRACTOR agrees to and will defend, protect, indemnify, and hold harmless
COMPANY ***, directly or indirectly, this Agreement, or the Work, services, or
materials to be performed or supplied thereunder.


To the extent necessary to permit COMPANY to enforce any term, clause, or
condition of this Agreement, CONTRACTOR agrees that with respect to any CLAIMS
brought against COMPANY Group, CONTRACTOR will and does hereby waive as to
COMPANY Group any defense it may have by virtue of the workers’ compensation
laws of any state.
 
 
 
 

--------------------------------------------------------------------------------

 




INTELLECTUAL PROPERTY


CONTRACTOR will obtain permission to use any and all intellectual property,
derived in whole or part that may be required in order for CONTRACTOR to perform
the Work.  This permission will include all necessary licenses and other
governmental approvals.


CONTRACTOR will hold harmless and indemnify COMPANY Group from and against, and
at COMPANY's option, defend COMPANY Group against, any and all fines, penalties,
losses, liabilities, damages, claims and costs (including reasonable attorneys'
fees and court costs), arising out of or incurred as a result, directly and
indirectly, of any alleged or actual infringement or violation of any right, or
alleged right, relating to intellectual property, including, but not limited to,
patent, copyright or trade secret.  This indemnification shall not extend to any
claim based on ***.


In addition, if any claim is brought alleging infringement or the violation of
any intellectual property right, CONTRACTOR will avoid any further possible
infringement of the intellectual property right, and will seek to resolve the
claim in consultation with COMPANY, either by means of alternative arrangements
for the Services, or by obtaining permission to use the intellectual property in
question.


COMPLIANCE WITH LAWS


CONTRACTOR represents that it is knowledgeable of and will comply with all
federal, state, and local laws, rules, decrees, orders, regulations, by-laws,
ordinances and codes that may, in any manner, affect the conduct of the Work.
CONTRACTOR further represents and warrants that it has read and will comply with
“Rule 25.474 of the Public Utility Commission of Texas” (the current version of
which is attached as Attachment 3).  Any violations of the Customer Protection
rules by CONTRACTOR, as well as any conduct in performance of this Agreement,
that is in violation of any federal, state, or local enactment, as specified
above, is a breach of this Agreement.


CONTRACTOR, with regard to its employees, assumes and retains sole and complete
responsibility and liability for compliance with any and all federal, state, and
local antidiscrimination statutes, including, but not limited to, Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Equal Pay Act of 1963; the Age Discrimination in Employment Act of 1967, as
amended; the Energy Reorganization Act of 1974; the Texas Commission on Human
Rights Act; the Americans with Disabilities Act; and the Older Workers Benefit
Protection Act of 1990.  CONTRACTOR will promptly advise COMPANY of any action
required to be initiated by COMPANY in order to comply with those statutes.


If fines, penalties or legal costs are assessed against COMPANY Group by any
court or governmental agency or third party due to CONTRACTOR Group's failure to
so comply with the provisions of this Compliance with Laws section, or if the
Work of CONTRACTOR, or any part thereof, is delayed or stopped by any court or
governmental agency, due to CONTRACTOR Group's failure to comply with its
obligations, CONTRACTOR will indemnify and hold harmless COMPANY from and
against any and all fines, penalties, losses, liabilities, damages, claims, and
costs (including reasonable attorneys' fees and court costs) arising out of or
incurred as a result, directly or indirectly, of that failure.
 
 
 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL AND PROPRIETARY INFORMATION


The parties ("Non-Disclosing Party") shall keep confidential and secret any and
all Confidential Information disclosed to it by the other party ("Disclosing
Party"), except as required by applicable law, rule or regulation; provided,
however, that each Party may make such disclosures, if any, to governmental
agencies and to its own agents, attorneys, auditors, accountants and
shareholders as may be reasonably necessary, it being understood that if
disclosure is sought through process of a court, or a state or federal
regulatory agency, the Party from whom the disclosure is sought shall resist
disclosure through all reasonable means and shall immediately notify the other
Party to allow it the opportunity to participate in such
proceedings.   "Confidential Information" shall include, but not be limited to,
pricing, trade secrets, know-how, proprietary information, formulae, processes,
techniques, customer information, product design and marketing activities that
may be disclosed, whether orally or in writing, to Non-Disclosing Party by
Disclosing Party and/or Disclosing Party's parent, subsidiary or affiliate
companies, or that may be otherwise received or accessed by Non-Disclosing Party
in the course of performing this Agreement.  Non-Disclosing Party expressly
agrees that it (a) shall use such Confidential Information solely and
exclusively in connection with the discharge of its obligations under this
Agreement and (b) not disclose such Confidential Information to any other person
without the Disclosing Party's prior written consent, unless: (1) the
information is known to Non-Disclosing Party prior to obtaining it from
Disclosing Party; (2) the information is, at the time of disclosure by
Non-Disclosing Party, then in the public domain; or (3) the information is
obtained by Non-Disclosing Party from a third party who did not receive it
directly or indirectly from Disclosing Party and who has no obligation of
secrecy with respect to that information.  Non-Disclosing Party's obligations
not to disclose Confidential Information to third parties and otherwise not to
use Confidential Information shall survive the termination of this Agreement.
Non-Disclosing Party acknowledges that, in the event of its breach of the
provisions of this section, Disclosing Party shall suffer damages that are not
easily determinable, and shall be entitled to equitable relief, including,
without limitation, an injunction or an order for specific performance, in
addition to all other remedies available to Disclosing Party at law or in
equity.


If so requested by COMPANY, CONTRACTOR further agrees to require its employees
to execute a nondisclosure agreement prior to performing any services under this
Agreement.


Upon written request from Disclosing Party all Confidential Information in
tangible form will be, at the Disclosing Party’s discretion, either returned
promptly to Disclosing Party or destroyed promptly by Receiving Party, and in
either case not retained by Receiving Party in any form (and regardless of
whether Receiving Party returns, destroys or retains such information, Receiving
Party will continue to be bound by its obligations of confidentiality and other
obligations hereunder).  The rights and obligations of the Parties under this
Agreement will survive any return of Confidential Information.
 
Notwithstanding any other provision of this Agreement, CONTRACTOR’s obligations
to maintain and not use or disclose Confidential Information will apply
perpetually, and without limit in duration, as to any Confidential Information
disclosed by COMPANY or its Affiliates which makes possible the identification
of any individual customer of COMPANY or its Affiliates, by matching such
information with the customer’s name, address, account number, type or
classification of service, historical electricity usage, expected patterns of
use, types of facilities used in providing service, individual contract terms
and conditions, price, current charges, or billing records.  Notwithstanding any
other provision of this Agreement to the contrary, CONTRACTOR further agrees
that it and its Affiliates will protect Confidential Information consisting of
proprietary customer information from disclosure as required by Public Utility
Commission of Texas Substantive Rule 25.472 and will comply with the customer
confidentiality provisions set forth in Rule 25.472 promulgated by the Public
Utility Commission of Texas (as updated from time to time) as if CONTRACTOR were
a retail electric provider (as required under Rule 25.472 because CONTRACTOR
will have access to proprietary customer information of COMPANY and COMPANY is a
retail electric provider).  CONTRACTOR further represents and warrants that it
has read Attachment 5 to this Agreement entitled “Rule 25.472 of the Public
Utility Commission of Texas.”
 
All Confidential Information that is disclosed by Disclosing Party to Receiving
Party will remain property of Disclosing Party.  Nothing in this Agreement will
be construed as granting a license, franchise or similar right, expressly or
impliedly, for any invention, discovery or improvement made, conceived or
acquired in relation to the Confidential Information or otherwise, or under any
patent, trademark, copyright or other intellectual property right, except as
necessary for Receiving Party’s authorized use of the Confidential
Information.  Disclosing Party makes no representation or warranty with respect
to any information furnished hereunder but will furnish information in good
faith to the best of its knowledge and ability.  The Disclosing Party will not
have any liability or responsibility for errors or omissions in, or any business
decisions made by the Receiving Party in reliance on, any Confidential
Information.
 
CONTRACTOR further acknowledges that it has read Attachment 4 entitled
“Principles for Privacy of Customer Data” and Attachment 6 entitled “Privacy,
Confidentiality and Information Security Provisions” and that it will comply
with all provisions thereof with respect to Confidential Information relating to
Company’s customers.
 
 
 
 

--------------------------------------------------------------------------------

 




RIGHTS TO DATA


Any ideas, know-how, techniques, developments, designs, or data, including
without limitation the equipment, software, hosting system, and IP communication
techniques, which may be developed by CONTRACTOR that are not COMPANY Developed
Intellectual Property as defined below (collectively, “CONTRACTOR Developed
Intellectual Property”), shall be the property of CONTRACTOR, and shall not be
deemed to be a work for hire for COMPANY, and CONTRACTOR shall retain ownership
of and unrestricted right to use any such CONTRACTOR Developed Intellectual
Property.  ***  CONTRACTOR  grants to COMPANY ***, solely for COMPANY’s use of
that deliverable for ***.  The ***.
 
As a normal course of business in the software development life-cycle,
CONTRACTOR will be exposed to and will be aware of ideas, concepts, drawings,
diagrams and designs generated in part or whole by COMPANY.  CONTRATOR agrees
that any and all ideas, concepts, drawings, diagrams and designs, created or
generated by COMPANY ("COMPANY Intellectual Property") are the sole property of
COMPANY, except as provided below as to Co-Developed Intellectual Property.  Any
and all patent applications (whether provisional or regular), filed by either
Party in the United States or elsewhere, if derived in whole or in part from
COMPANY Intellectual Property will name COMPANY as an equal equity named owner..
CONTRACTOR shall have no rights to use such COMPANY Developed Intellectual
Property without COMPANY’s prior written consent, except as provided below as to
Co-Developed Intellectual Property. In no event may CONTRACTOR ever disclose
COMPANY’s confidential and/or proprietary information and/or business processes,
either directly or indirectly.
 
***
 
***

 
 


 


 
REMOVAL OF PERSONNEL


COMPANY may, at its sole discretion, and for whatever reason it deems
appropriate, remove any person from performing the Work, and the person will not
again be employed on the Work without the express prior written consent of
COMPANY.


GOVERNING LAW


THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH LAWS OF
THE STATE OF TEXAS WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF TEXAS OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF TEXAS.  THE PARTIES MUTUALLY CONSENT TO THE JURISDICTION OF THE FEDERAL AND
STATE COURTS IN DALLAS COUNTY, TEXAS AND AGREE BECAUSE THIS AGREEMENT IS
PERFORMABLE IN PART IN DALLAS COUNTY, TEXAS, THAT ANY ACTION, SUIT OR PROCEEDING
CONCERNING, RELATED TO OR ARISING OUT OF THIS AGREEMENT OR THE NEGOTIATION OF
THIS AGREEMENT WILL BE BROUGHT ONLY IN A FEDERAL OR STATE COURT IN DALLAS
COUNTY, TEXAS AND THE PARTIES AGREE THAT THEY WILL NOT RAISE ANY DEFENSE OR
OBJECTION OR FILE ANY MOTION BASED ON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE, INCONVENIENCE OF THE FORUM OR THE LIKE IN ANY CASE FILED IN A FEDERAL OR
STATE COURT IN DALLAS COUNTY, TEXAS.
 
 
 
 

--------------------------------------------------------------------------------

 
 
NON-WAIVER OF RIGHTS


A waiver by either party of any breach of this Agreement or the failure of
either party to enforce any of the articles or other provisions of this
Agreement will not in any way affect, limit or waive that party's right to
enforce and compel strict compliance with the same or other articles or
provisions.


INSURANCE


CONTRACTOR will, at its sole expense, purchase and maintain, and require their
subcontractors to purchase and maintain, during the term of this Agreement,
insurance policies with substantial and sound insurers, having coverage of the
types and in the amounts specified in Attachment 2 to this Agreement titled “TXU
Contractor’s Minimum Insurance Requirements” submitted by CONTRACTOR prior to
the execution of this Agreement.


SURVIVAL


Neither the completion of any Work nor any termination or cancellation of this
Agreement will relieve either Party of any obligations under this Agreement that
by their nature survive the completion of the Work, including, but not limited
to, Confidential and Proprietary Information, Compliance with Laws, Protection
Against Liens and Encumbrances, Records and Rights to Audit, Rights to Data,
Warranty, Intellectual Property, Restrictive Covenant and Indemnification
clauses.


SEVERABILITY


In the event any provision of this Agreement is held to be void, unlawful or
otherwise unenforceable, that provision will be severed from the remainder of
the Agreement and replaced automatically by a provision containing terms as
nearly like the void, unlawful, or unenforceable provision as possible; and the
Agreement, as so modified, will continue to be in full force and effect.


PUBLICITY


No information relating to this Agreement will be released for publication,
advertising or any other purpose without the prior written approval of COMPANY
except as required by Federal Law.  CONTRACTOR is expressly prohibited from
using COMPANY’s name in any publication, advertising, or promotion without
COMPANY’s prior written consent.


RESTRICTIVE COVENANT


During the term of this Agreement (and, if COMPANY has fulfilled its purchase
obligations under the Statement of Work, for an *** following termination of
this Agreement for whatever reason), ***, or its affiliates, contractors,
business partners or agents, for use by or at such other REP’s customers as part
of *** within areas of the *** where *** is authorized.


The Parties acknowledge *** only to the extent necessary to protect
***.  However, the Parties hereby agree that, if the scope or enforceability of
the restrictive covenant is in any way disputed at any time, a court or other
trier of fact may modify and enforce the covenant to the extent that it finds
the covenant to be reasonable under the circumstances then existing.


CONTRACTOR further acknowledges that: (1) in the event this Agreement is
terminated for any reason, CONTRACTOR will be able to remain in business without
violating the foregoing restrictions; and (2) that CONTRACTOR’s ability to
remain in business without violating such restrictions is a material condition
to its retention by COMPANY.
 
 
 
 

--------------------------------------------------------------------------------

 


IMMIGRATION


All individuals employed by CONTRACTOR who perform Work under this Agreement
will be employed consistent with the employment policies of the Immigration
Reform and Control Act of 1986.  The failure of CONTRACTOR to follow the
employment policies of the Immigration Reform and Control Act of 1986, with
respect to individuals who perform Work under this Agreement, will be a breach
of this Agreement.


NOTICES


All notices from one party to the other will be deemed to have been delivered if
hand delivered or sent by regular United States mail, postage prepaid, as
follows:


If to CONTRACTOR:


Comverge Inc.
3950 Shackleford Road, Suite 400
Duluth, GA 30096
Attention:
James Vu, Project Manager

 
(With a copy to Matthew Smith, VP and General Counsel)



If to COMPANY:


TXU Energy Retail Company LLC
6555 Sierra Drive
Irving, Texas 75039
Attn: Retail Contract Administration


With a copy to:
TXU Energy Retail Company LLC
6555 Sierra Drive
Irving, Texas 75039
Attn: Legal Department
 
 
 
 

--------------------------------------------------------------------------------

 




REPRESENTATIVES


COMPANY's Contract Coordinator and is Patrick James, phone ***.


CONTRACTOR’s Contract Coordinator is Robert Duval, phone ***.


COMPANY's Contract Administrator is Beckie Hoyt, phone ***


 CONTRACTOR's (Comverge) Contract Adminstrator is Bert Brock, phone ***.


 
AMENDMENTS



Except as otherwise provided in this Agreement, no changes, modifications,
amendments or supplements or any other provisions will be valid unless agreed to
in writing and signed by the parties.


ATTACHMENTS


The following attachments are incorporated into this Agreement:


1.  
Statement of Work

2.  
TXU’s Contractor Minimum Insurance Requirement

3.  
Rule 25.474 of the Public Utility Commission of Texas

4.  
Principles for Privacy of Customer Data

5.  
Rule 25.472 of the Public Utility Commission of Texas

6.  
Privacy, Confidentiality and Information Security Provisions



ENTIRETY OF AGREEMENT


This Agreement, together with any and all attachments, constitutes the entire
agreement between the parties, and all prior negotiations, undertakings,
understandings and Agreements between the parties relating to the Work are
merged into this Agreement.


The parties have signed this Agreement acknowledging their agreement to its
provisions as of the Effective Date.


CONTRACTOR                                                                                      
COMPANY


Comverge
Inc.                                                                                          TXU
Energy Retail Company LLC




By:           /s/ Ed
Myszka                                                                           By:            
/s/ Tom Leverton                                           
                Signature                                                                                                      
Signature


Name:      Ed
Myszka                                                                                
Name:        Tom Leverton                                                      


Title:        COO – Clean Energy Solutions
Group                                  Title:           COO       
 
                                    
 
 

--------------------------------------------------------------------------------

 










ATTACHMENT 1














STATEMENT OF WORK DOCUMENT


FOR


TXU ENERGY’S
2009 iTHERMOSTAT PROGRAM
AN INTERNET AND AMI BASED LOAD MANAGEMENT SYSTEM
WITH ZIGBEE HOME AREA NETWORK






BY AND BETWEEN




COMVERGE INC


AND




TXU ENERGY RETAIL COMPANY LLC




APRIL 15, 2009
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


INTRODUCTION AND BACKGROUND


CONTRACTOR will be providing hardware, software and professional services for
the COMPANY iThermostat project.  The program will be targeted to have enrolled
*** *** (***) by the *** in order to achieve a ***.  ***.  Regardless of
geographic location all customers will be *** COMPANY customers that have high
speed Internet service or have an *** provisioned meter.


This project is intended to expand the existing ***.


CONTRACTOR will provide the following program services in 2009 to support the
project and are described in greater detail in the sections below.
1.  
Hardware

a.  
***

b.  
***

2.  
Software

a.  
***

b.  
***

c.  
***

3.  
Professional Services

a.  
***



COMPANY will provide ***, including ***.  COMPANY will *** and will be
responsible for***. COMPANY will be ***.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 




TXU Energy iThermostat Program
2009 Deployment Schedule - Forecast
Total
 
Monthly
Cumulative
Month
# New Accounts
# New Thermostats
# New Accounts
# New Thermostats
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***






The pricing in this scope of work is based on the COMPANY forecasted program
schedule above with the following assumptions:
1.  
COMPANY will ***, and,

2.  
CONTRACTOR will ***, COMPANY will utilizing the current stock of BASIC stats and
Digi gateways thru ***.



1. HARDWARE


PROGRAMMABLE COMMUNICATING THERMOSTATS (“PCT”)


***


***
 
 
COMPANY may elect to incorporate up to two additional Smart Energy certified
type of PCTs into the iThermostat program.   In such event CONTRACTOR will
incorporate these additional PCTs into the iThermostat program, ***.


PCT Specifications
·  
***

·  
***

·  
***

·  
***

·  
***

·  
***

·  
***

·  
***

·  
***

·  
***

 

 
 
 

--------------------------------------------------------------------------------

 
IP GATEWAYS


CONTRACTOR will work directly with*** to ensure *** equipment will be available
according to schedules at the fulfillment facility.   CONTRACTOR will also be
responsible to ensure that the *** will be fully integrated and operational with
the programs *** and the *** networks.


IP Gateway Specifications:
·  
***

·  
***

·  
***

·  
***

·  
***

·  
***

·  
***

·  
***

·  
*** .



2. SOFTWARE


***.




[Diagram of Service Platform]


***


LOAD MANAGEMENT SOFTWARE


CONTRACTOR represents and covenants as follows:


•  
***



•  
***



 
•  
***



•  
***



•  
***



•  
***

1.  
***

2.  
***

3.  
***

4.  
***

 

 
 
 

--------------------------------------------------------------------------------

 
POWERPORTAL SOFTWARE


CONTRACTOR represents and commits to the following:


•  
***



Version 1
·  
***

·  
***

·  
***

·  
***

·  
***

·  
***

o  
***

o  
***

o  
***

o  
***

o  
***

·  
***

o  
***

o  
***

o  
***

o  
***

o  
***

o  
***

 
·  
***

o  
***

o  
***

o  
***

o  
***

 
·  
***

o  
***

o  
***

o  
***

o  
***

o  
***

 
 
 
 

--------------------------------------------------------------------------------

 
 
Version 2
·  
***

o  
***

o  
***

o  
***

o  
***

o  
***

 
·  
***

·  
***

·  
***

·  
**



***
·  
*** - ***

·  
***

·  
***



CONNECTWARE SOFTWARE


***


3. PROFESSIONAL SERVICES


SCHEDULING AND CUSTOMER CARE CALL CENTER SERVICES


***


***
***


***


***


1.  
***

2.  
***

3.  
***

4.  
***

5.  
***

6.  
***

7.  
***

8.  
***

9.  
***

10.  
***

11.  
***

12.  
***

 

 
 
 

--------------------------------------------------------------------------------

 
PERFORMANCE


***
A.      ***                                                                [***]
B.      ***                                                                [***]
C.      ***                                                                [***]
D.      ***                                                                [***]
E.      ***                                                                [***]


REPORTING


***
·  
***

·  
***

·  
***

·  
***

·  
***

·  
***

·  
***

·  
***



PRICING / BUDGET


***Comverge Summary
Description
Pricing
Unit
# Units
Sub-Totals
1. ***
***
***
***
***
2. ***
***
***
***
***
3. ***
***
***
***
***
4. ***
***
***
***
***
5. ***
***
***
***
***
6. ***
***
***
***
***
7. ***
***
***
***
***
8. ***
***
***
***
***
9. ***
***
***
***
***
     
***Total
***




***:
1.  
***

2.  
***

3.  
***

4.  
***

5.  
***

6.  
***

7.  
***

8.  
***

9.  
***







 
 

--------------------------------------------------------------------------------

 


 